DETAILED ACTION
Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Change
Please note that the examiner assigned to this application has changed.  In response to a new search, prior art rejections not necessitated by applicant’s claim amendments have been made below.  As such, this Office Action is a non-final action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of GB 2006684.1 was electronically retrieved by the USPTO on April 29, 2021.

Response to Arguments
On page 8 of applicant’s response, applicant argues that the objection in point 3 of the previous Office Action should be withdrawn since the drawings illustrate a coalescer, which performs the suppression.
The examiner agrees.  The objection is withdrawn.

On page 9 of applicant’s response, applicant argues that the enablement rejection should be withdrawn due to lack of reasoning provided by the examiner with respect to the inability to perform the suppression.
The examiner agrees and has withdrawn the rejection.  Further, the examiner notes that the feature in question is reasonably enabled.

On page 9 of applicant’s response, applicant notes that no amendment is needed for points 29 and 34 in the previous Office Action.
The examiner agrees and has withdrawn this rejection.

On pages 10-11 of applicant’s response, applicant argues that Busaba is related to coalescing transactions and not to load requests generated from load instructions.
The examiner generally agrees and the 103 rejection has been withdrawn.  However, a new ground(s) of rejection appears below.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following minor informalities:
Delete the title from underneath the “ABSTRACT” heading.
In line 13, replace “generate” with --generates--.
In line 16, delete “Fig. 1”
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 6, line 5, it appears that “sequence” should be --sequencer--.
On page 13, line 22, replace “item” with --items--.
On page 16, line 3, replace “passed” with --passes--.
Appropriate correction is required.

Drawings
Replacement FIG.1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes reference character 18, which is not mentioned in the description.
Either a corrected drawing sheet in compliance with 37 CFR 1.121(d), or, preferably, amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet must be in only black and white to avoid pixelation and further objection.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 4 and 12, replace both instances of “identified” with --specified-- to match the previously-used language.
Claim 10 is objected to because of the following informalities:
Replace “identified” with --specified-- to match the previously-used language.
Claim 11 is objected to because of the following informalities:
In line 4, did applicant intend to insert --the-- before “load”?  The claim is not incorrect as is, but the examiner wanted to point this out in case applicant was not aware.
Claim 13 is objected to because of the following informalities:
In line 2, replace “op” with --operation--.
Claim 17 is objected to because of the following informalities:
In line 5, did applicant intend to insert --the-- before “memory”, as was done in claim 1?  The claim is not incorrect as is, but the examiner wanted to point this out in case applicant was not aware.
In lines 5 and 8, replace both instances of “identified” with --specified-- to match the previously-used language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are:
In claim 7, “a hash generation unit to generate content of the probabilistic data structure”.  The examiner notes that even though applicant also claims that this unit comprises a hash sequencer to generate said content, the hash sequencer does not amount to sufficient structure for performing the generation because applicant merely discloses it as generic circuitry, not some specific structure.  Hence, prong (C) is satisfied and 112(f) invocation is proper.  It is not fully clear what the hash generation unit corresponds to.  Presumably, applicant considers the combination of units 170 and 172 as the hash generation unit.  However, sufficient structure is not described for either 170 or 172 so as to satisfy the requirements of 112(f).  As such, related 112(a)/(b) rejections are set forth below and broadest reasonable interpretation will be taken. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above/below, “a hash generation unit to generate…” invokes 112(f).  This means applicant must disclose sufficient structure to which the unit is limited.  The disclosure provides no structure for unit 170 or 172.  For the latter, a disclosure of generic circuitry is not sufficient structure for 112(f) purposes.  As such, the disclosure does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The examiner recommends replacing each instance of “unit” with --circuit-- in claim 7.  Alternatively, applicant could claim “The apparatus as claimed in claim 5, further comprising a hash sequencer to generate content of the probabilistic data structure in multiple hashing stages.”  In either case, 112(f) is not invoked because “circuit” does not result in 112(f) invocation (MPEP 2181(I)(A)) and “sequencer” is not deemed to be a nonce term, i.e., a generic substitute/placeholder for means.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, lines 6-8, both instances of “the load requests” because it is not clear if applicant is only referring to the buffered load requests in line 6, or to the buffered load requests in line 6 plus the load request of line 2.  The examiner recommends inserting --a plurality of-- after “buffer” in line 6, and then repeat this language before the two instances in question.
In claims 2-4, each instance of “the load request”.  There are multiple load requests in claim 1.
In claim 10, line 2, “the load request specifying the data item”.  Which data item and load request is applicant referring to, seeing that there are multiple requests specifying multiple data items in claim 1, lines 2-3 and 6-8?  If applicant is referring to the load request of claim 1, lines 2-3, please ensure, and explain/point to, support for this load request being handled by both the load handling circuitry of claim 1, line 2, and the second load handling circuitry of claim 10, line 2, as it would appear that this load would only be handles by one of the two circuitries (e.g. units 120 and 140 in FIG.3).
In claim 10, each instance of “the load request” for similar reasoning as above.
In claim 10, “the load handling circuitry”, which could refer to that in claim 1 or claim 10, line 2.  The examiner recommends claiming “first load handling circuitry” in claim 1 and again after “to the” in claim 10, line 6.
In claim 11, “the load request” for similar reasoning as above.
In claim 12, line 1, “the load request” for similar reasoning as above.
In claim 12, last line, “the load instruction”, which could refer to that in line 2 or to the instruction of claim 1, lines 2-3.  Generally, given the amendments to claim 1, it appears that applicant could replace “wherein the load request originates from a load instruction, and the apparatus further comprises” with --further comprising--, as the language the former is generally redundant.
In claim 16, “the load request” for similar reasoning as above.
In claim 17, line 5, “the data item identified by the load request”.  There are multiple data items identified by multiple load requests (lines 2-3 and 3-4).
In claim 17, line 5, “the load request”.  Which of multiple?
Referring to claim 7, the “hash generation unit to generate…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As described above, sufficient structure is not set forth for units 170 and 172, and, thus, one of ordinary skill in the art would not understand the scope of the structure of the claimed unit to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Referring to claim 12, the term “frequently used” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art generally understands an instruction cache to hold recently-used instructions.  It may so happen that these instructions are also frequently used.  But a cache can hold a recently-used instruction that is not frequently used, and a cache, at any given point in time, could not be holding a frequently-used instruction (for instance, if it has been replaced).  In general, there is confusion as to what the intended scope of “frequently used” is given that opinions may differ with respect to what constitutes “frequently used”.  The examiner recommends deleting “frequently used”.
All dependent claims are rejected due to their dependence on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/755,133 (herein referred to as ‘133) in view of at least one of the references cited below (in the 102/103 rejections), including Official Notice.
Instant claim 1 is mostly anticipated by claim 17 of ‘133.  Instant claim 1 additionally includes coalescing prediction circuitry (last paragraph), which is absent from claim 17 of ‘133.  However, as explained below, the combination of Jin and Sha, and the combination of Jin and Official Notice teach the claimed coalescing prediction circuitry, and such would have been obvious to include in claim 17 of ‘133 so as to attempt coalescing (to reduce memory accesses) or bypass coalescing (to save time where coalescing is deemed to not occur).
Instant claim 17 is similarly rejected in view of claim 31 of ‘133 and Jin and Sha or Jin and Official Notice. 
Double patenting rejections for the dependent claims are not detailed in full herein.  However, the examiner asserts that the dependent claims of the instant application do not set forth any limitation that is patentably distinct from claim 17 of ‘133 in view of at least one of the references set forth above.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Jin et al., “Reducing Cache Traffic and Energy with Macro Data Load”, ACM, 2006, pp.147-150 (herein referred to as Jin), taking Sha et al., “Scalable Store-Load Forwarding via Store Queue Index Prediction”, Proceedings of the 38th Annual IEEE/ACM International Symposium on Microarchitecture (MICRO’05), 2005, 12 pages (herein referred to as Sha), as extrinsic evidence showing the prediction on which the prediction in Jin is based, or, in the alternative, under 35 U.S.C. 103 as obvious over:
Jin in view of Sha; or
Jin in view of the examiner’s taking of Official Notice.
Referring to claim 1, Jin has taught an apparatus comprising:
a) load handling circuitry, responsive to a load request generated in response to an executed load instruction and specifying a data item, to retrieve from memory a series of data items comprising the data item identified by the load request generated in response to the executed load instruction (see the first two sentences of the abstract and section 1, 2nd paragraph.  A macro data load instruction will generate a request that specifies a given byte (data item), but causes load handling circuitry to retrieve eight bytes of data (the width of cache) including the given byte);
b) pending load buffer circuitry to buffer load requests prior to the load requests being carried out by the load handling circuitry to retrieve from the memory data items specified by the load requests (see the LSQ (pending load buffer) in Figure 2.  Also, see the last two sentences in section 3.1.  Essentially, load requests are buffered in the LSQ prior to retirement (i.e., before the load requests are actually carried out, as is known), and beyond, until their data is invalidated);
c) coalescing circuitry to determine for the load request generated in response to the executed load instruction, and a set of one or more other load requests buffered in the pending load buffer circuitry whether an address proximity condition is true, wherein the address proximity condition is true when all data items identified by the set of one or more other load requests are comprised within the series of data items (see section 1, 2nd paragraph; section 2.1, 2nd paragraph, and section 3.1, last two paragraphs.  Essentially, the macro data load will load eight bytes.  When a later load request is encountered, if that later load is to load data already loaded by the macro data load (either a part or all of it), then an address match will occur (address proximity condition is true)),
d) wherein the coalescing circuitry is, responsive to the address proximity condition being true, to suppress handling by the load handling circuitry of the set of one or more other load requests (see section 2.1, 2nd paragraph; and section 3.2, 1st sentence.  When the address match occurs, the later load will not be performed, i.e., suppressed, because its data has already been loaded by the macro load and that data can simply be retrieved from the LSQ where the data is stored); and
e) coalescing prediction circuitry to generate a coalescing prediction for the load request generated in response to the executed load instruction (see section 3.2, which notes that a load request that does not reuse data, i.e., a non-coalescing request, would be delayed due to the serial nature of the LSQ.  This delay, however, can be avoided by using prediction and bypass.  In other words, where a load request is predicted to not be coalesced, that load request may selectively bypass the waiting time)
f) With respect to the limitation of the prediction being generated based on previous handling of load requests by the coalescing circuitry, this is not patentable for multiple reasons:
f1) From the last sentence in section 3.2, Jin notes that this prediction idea has been explored in Sha, but in a different context.  Sha is concerned with a store-to-load forwarding context, where a load is predicted to receive data from a store queue as opposed to cache based on which stores have forwarded data to this load in the past (see Figure 1 and the two paragraphs thereunder).  Jin is not related to store-to-load forwarding, but instead to a load-to-load forwarding context.  However, one of ordinary skill recognizes that Jin is proposing using the predictor of Sha in the load-to-load context, where instead of predicting which store is providing data to a load, Jin would instead predict which load is providing data to a load.  As such, this combination of prior art would be recognized by one or ordinary skill in the art as anticipating this limitation under 35 U.S.C 102.
f2) Alternatively, even if one could argue that the combination of Jin and Sha do not anticipate the claim limitation in question, then Jin would teach generating a prediction for the load request, but not teach generating the prediction based on previous handling of load requests by the coalescing circuitry.  However, Jin, again, states that load-to-load forwarding can be predicted similarly to Sha predicting store-to-load forwarding (last sentence of section 3.2), and the latter is based on previous handling of a load (see the second paragraph under Figure 1 in Sha).  History-based prediction attempts to improve prediction as conditions may change during program execution over time.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin for generating the prediction based on previous handling of load requests by the coalescing circuitry.
f3) Alternatively, even if one could not rely on Sha at all for filling in the gap of Jin, Jin still teaches the idea of predicting whether the load will find its data in the LSQ.  This falls short of teaching that the prediction is based on previous handling of load requests by the coalescing circuitry.  However, Official Notice is taken that prediction based on history is well known and accepted in the art.  This dynamic type of prediction tracks history to try to more accurately predict conditions as code is executed over time.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the prediction is generated based on previous handling of load requests by the coalescing circuitry.
Referring to claim 2, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, wherein the coalescing circuitry is, responsive to a coalescing prediction of not-coalescing, to suppress handling of the load request by the coalescing circuitry (again, as discussed in section 3.2, where a load request is predicted to not coalesce, i.e., not reuse data from a previous load, the request won’t be handled by the serializing coalesce/reuse circuitry.  Instead, the request will bypass that to obtain its data from cache).
Referring to claim 3, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, further comprising a feedback path from the coalescing circuitry to the coalescing prediction circuitry, wherein the coalescing circuitry is responsive to a validity of the address proximity condition to signal to the coalescing prediction circuitry via the feedback path a coalescing outcome dependent on the validity of the address proximity condition for the load request (this would be the understood operation of the predictor in Jin that relies on history.  If a load is determined to reuse, then the coalescing circuitry would detect this (via address match) and update the predictor so that the latest reuse would be factored into any future prediction.  If the load is determined to not reuse, then the coalescing circuitry would detect this (no address match), and the predictor could be notified so as to potentially predict a lack of reuse (no coalescing) in the future).
Referring to claim 4, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, wherein the coalescing prediction circuitry comprises coalescing history storage to hold content dependent on the previous handling of load requests by the coalescing circuitry, and the coalescing prediction circuitry is arranged to generate the coalescing prediction for the load request based on the content of the coalescing history storage (this is inherent in a history-based predictor.  The history is stored in some form in the predictor to generate a future prediction).
Referring to claim 5, Jin, alone or as modified, has taught the apparatus as claimed in claim 4, wherein the content held by of the coalescing history storage comprises a probabilistic data structure (any history-based predictor is probabilistic in nature as there is no 100% certainty.  A prediction is just that -- a prediction -- and there is a chance of being incorrect.  For instance, in Sha, mis-prediction/mis-forwarding is discussed throughout.  This indicates that any predictor in Sha is not perfect and, thus, is probabilistic.  Similarly, known history-based predictors may track some history, but this doesn’t guarantee the next execution will be predicted correctly).
Referring to claim 9, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, further comprising a bypass path leading to the load handling circuitry and bypassing the coalescing circuitry, wherein the coalescing prediction circuitry is responsive to the coalescing prediction of not-coalescing to cause the load request to be provided to the load handling circuitry via the bypass path (see section 3.2, the idea being that if the predictor predicts no reuse (no coalescing), then a bypass may be used to directly access the cache without waiting for the coalescing circuitry).
Referring to claim 10, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, further comprising: second load handling circuitry responsive to the load request specifying the data item to retrieve from the memory the series of data items comprising the data item identified by the load request; and load handling selection circuitry responsive to the coalescing prediction generated by the coalescing prediction circuitry to direct the load request either to the load handling circuitry via the pending load buffer circuitry or to the second load handling circuitry in dependence on the coalescing prediction (from Figure 2 and section 3.2, if the predictor predicts coalescing, the load is simply handled by the LSQ (the data is loaded by circuitry from the LSQ), whereas if the predictor predicts non-coalescing, then the load is handled by the cache.  As such, the load circuitry used depends on the prediction).
Referring to claim 14, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, further comprising data dependency determination circuitry to determine data dependencies between instructions, wherein the coalescing prediction circuitry is arranged to generate the coalescing prediction in dependence on at least one data dependency determined by the data dependency determination circuitry (see the last paragraph of section 3.1, which refers to a “dependent load”, which is the load that is dependent on the macro load.  Thus, since the macro load provides data to a subsequent load, a load-load dependency is present (this is consistent with the type of dependency applicant detects in the specification (e.g. see p.19, line 16, to p.20, line 9), and the predictor would inherently be predicting whether there is such a dependency (to reuse data), or there is no such dependency (to allow the subsequent load to access cache directly)).
Referring to claim 15, Jin, alone or as modified, has taught the apparatus as claimed in claim 14, but has not taught wherein the data dependency determination circuitry comprises register renaming circuitry.  However, Official Notice is taken that register renaming circuitry is very well-known in the art.  Renaming registers allows for the reduction of hazards between instructions, thereby reducing output dependencies (e.g. in the case of a WAW hazard) and false/anti-dependencies (e.g. in the case of a WAR hazard) and decreasing delay.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the data dependency determination circuitry comprises register renaming circuitry.
Claim 17 is rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Sha and the examiner’s taking of Official Notice.
Referring to claim 6, Jin, alone or as modified, has taught the apparatus as claimed in claim 5, but has not taught wherein the coalescing history storage probabilistic data structure comprises a Bloom filter.  However. Official Notice is taken that a Bloom filter is a well-known, space-efficient, probabilistic data structure.  A Bloom filter indicates, using history, whether a load is possibly part of a set tracked by the filter, or definitely not in the set.  One of ordinary skill in the art would have recognized the applicability to Jin, where a Bloom filter could distinguish between two types of loads, those that are potentially in the set of non-coalescing loads, and those that are definitely not in the set of non-coalescing loads.  The loads that cause a miss in the filter can bypass coalescing and access the cache directly, thereby saving time.  Or, this could work vice-versa.  Either way, Jin/Sha and this taking of Official Notice have taught substitutable predictors that can provide the same function, which is predicting whether a load is part of a non-coalescing set or not.  One of ordinary skill in the art could have substituted the Bloom filter for Jin’s predictor and the result would have been predictable.  As a result, in order to implement a space-efficient way to distinguish loads that could benefit from coalescing and those that cannot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin such that Jin’s predictor (e.g. similar to that of Sha as set forth in parts (f1) or (f2) above) is substituted with a Bloom filter.
Referring to claim 7, Jin, alone or as modified, has taught the apparatus as claimed in claim 5, but has not taught a hash generation unit to generate content of the probabilistic data structure, wherein the hash generation unit comprises a hash sequencer to generate the content of the probabilistic data structure in multiple hashing stages.  However, for similar reasons as with claim 6, it would have first been obvious to modify Jin to include a Bloom filter.  Furthermore, Official Notice is again taken that, with a Bloom filter, it is well known to generate the content of the filter using multiple hashing stages.  That is, for a given input, it is known to run it through multiple hash functions over multiple stages to generate multiple bits in the Bloom filter.  The ideal number of hash functions/stages to minimize false positive probability depends on the number of bits in the filter and the expected number of inserted elements.  In general, the more hash functions carried out, the lower the chance of a false positive.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin to include a hash generation unit to generate content of the probabilistic data structure, wherein the hash generation unit comprises a hash sequencer to generate the content of the probabilistic data structure in multiple hashing stages.
Referring to claim 8, Jin, alone or as modified, has taught the apparatus as claimed in claim 4, but has not taught reset circuitry to reset the content of the coalescing history storage in response to at least one of: elapse of a predetermined time period; receipt of a context switch indication; and/or attainment of a predetermined fullness of the coalescing history storage.  However, for similar reasons as with claim 6, it would have first been obvious to modify Jin to include a Bloom filter.  Furthermore, Official Notice is again taken that, with a Bloom filter, it is well known to reset/clear/regenerate the Bloom filter at least based on predetermined time or fullness indication.  That is, it is the nature of a Bloom filter to only allow additions, never deletions.  As such, as the Bloom filter fills over time, the false positive occurrence rate will increase.  As such, known systems will reset the filter when it gets too full, for instance, or after some amount of time.  As a result, in order to reduce false positives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin to include reset circuitry to reset the content of the coalescing history storage in response to at least one of: elapse of a predetermined time period; receipt of a context switch indication; and/or attainment of a predetermined fullness of the coalescing history storage.
Claim 15 is rejected for the same reasons set forth above (in the previous rejection of claim 15).
Referring to claim 16, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, but has not taught wherein the coalescing prediction circuitry is arranged to generate a coalescing prediction of coalescing for the load request by default.  However, for similar reasons as with claim 6, it would have first been obvious to modify Jin to include a Bloom filter.  Recall that a Bloom filter can indicate whether an input is possibly a member of a set or definitely not in the set.  The examiner notes that there are only two configurations for a Bloom filter as it pertains to Jin.  The set tracked by Jin can either be the set of non-coalescing loads, i.e., loads that don’t reuse data from a previous macro data load, or the set of coalescing loads.  Either would have been an obvious choice for a designer.  When the set tracked by the Bloom filter is the set of non-coalescing loads, the Bloom filter will predict such loads over time.  However, initially, when the Bloom filter is empty, all loads will have a default prediction of coalescing (because the set of coalescing loads has not been established) and, if they turn out to be non-coalescing, the Bloom filter will be updated to reflect this so that, next time these loads are encountered, they will be predicted to not coalesce.  As a result, based on the limited number of configurations for a Bloom filter in Jin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin such that the coalescing prediction circuitry is arranged to generate a coalescing prediction of coalescing for the load request by default.

Claims 6-8 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of the examiner’s taking of Official Notice.
Referring to claim 6, Jin, as modified, has taught the apparatus as claimed in claim 5, but has not taught wherein the coalescing history storage probabilistic data structure comprises a Bloom filter.  However, Official Notice is taken that a Bloom filter is a well-known, space-efficient, probabilistic data structure.  A Bloom filter indicates, using history, whether a load is possibly part of a set tracked by the filter, or definitely not in the set.  One of ordinary skill in the art would have recognized the applicability to Jin, where a Bloom filter could distinguish between two types of loads, those that are potentially in the set of non-coalescing loads, and those that are definitely not in the set of non-coalescing loads.  The loads that cause a miss in the filter can bypass coalescing and access the cache directly, thereby saving time.  Or, this could work vice-versa.  As a result, in order to implement a space-efficient way to distinguish loads that could benefit from coalescing and those that cannot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin such that Jin’s history-based predictor (e.g. as set forth in pat (f3) above) is a Bloom filter.
Referring to claim 7, Jin, as modified, has taught the apparatus as claimed in claim 5, but has not taught a hash generation unit to generate content of the probabilistic data structure, wherein the hash generation unit comprises a hash sequencer to generate the content of the probabilistic data structure in multiple hashing stages.  However, for similar reasons as claim 6 was rejected under these grounds, it would have first been obvious to further modify Jin such that the history-based predictor is a Bloom filter.  Furthermore, Official Notice is again taken that, with a Bloom filter, it is well known to generate the content of the filter using multiple hashing stages.  That is, for a given input, it is known to run it through multiple hash functions over multiple stages to generate multiple bits in the Bloom filter.  The ideal number of hash functions/stages to minimize false positive probability depends on the number of bits in the filter and the expected number of inserted elements.  In general, the more hash functions carried out, the lower the chance of a false positive.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin to include a hash generation unit to generate content of the probabilistic data structure, wherein the hash generation unit comprises a hash sequencer to generate the content of the probabilistic data structure in multiple hashing stages.
Referring to claim 8, Jin, as modified, has taught the apparatus as claimed in claim 4, but has not taught reset circuitry to reset the content of the coalescing history storage in response to at least one of: elapse of a predetermined time period; receipt of a context switch indication; and/or attainment of a predetermined fullness of the coalescing history storage.  However, for similar reasons as claim 6 was rejected under these grounds, it would have first been obvious to further modify Jin such that the history-based predictor is a Bloom filter.  Furthermore, Official Notice is again taken that, with a Bloom filter, it is well known to reset/clear/regenerate the Bloom filter at least based on predetermined time or fullness indication.  That is, it is the nature of a Bloom filter to only allow additions, never deletions.  As such, as the Bloom filter fills over time, the false positive occurrence rate will increase.  As such, known systems will reset the filter when it gets too full, for instance, or after some amount of time.  As a result, in order to reduce false positives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin to include reset circuitry to reset the content of the coalescing history storage in response to at least one of: elapse of a predetermined time period; receipt of a context switch indication; and/or attainment of a predetermined fullness of the coalescing history storage.
Referring to claim 16, Jin, as modified, has taught the apparatus as claimed in claim 1, but has not taught wherein the coalescing prediction circuitry is arranged to generate a coalescing prediction of coalescing for the load request by default.  However, for similar reasons as claim 6 was rejected under these grounds, it would have first been obvious to further modify Jin such that the history-based predictor is a Bloom filter.  Recall that a Bloom filter can indicate whether an input is possibly a member of a set or definitely not in the set.  The examiner notes that there are only two configurations for a Bloom filter as it pertains to Jin.  The set tracked by Jin can either be the set of non-coalescing loads, i.e., loads that don’t reuse data from a previous macro data load, or the set of coalescing loads.  Either would have been an obvious choice for a designer.  When the set tracked by the Bloom filter is the set of non-coalescing loads, the Bloom filter will predict such loads over time.  However, initially, when the Bloom filter is empty, all loads will have a default prediction of coalescing (because the set of coalescing loads has not been established) and, if they turn out to be non-coalescing, the Bloom filter will be updated to reflect this so that, next time these loads are encountered, they will be predicted to not coalesce.  As a result, based on the limited number of configurations for a Bloom filter in Jin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin such that the coalescing prediction circuitry is arranged to generate a coalescing prediction of coalescing for the load request by default.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, alone or in view of Sha or the examiner’s taking of Official Notice, in view of Gschwind et al., U.S. Patent Application Publication No. 2015/0347138 (herein referred to as Gschwind).
Referring to claim 11, Jin, alone or as modified, has taught the apparatus as claimed in claim 10, but has not taught a first load request issue queue to feed the pending load buffer circuitry; and a second load request issue queue to feed the second load handling circuitry, wherein load handling selection circuitry is responsive to the coalescing prediction generated by the coalescing prediction circuitry to direct the load request either to the first load request issue queue or to the second load request issue queue in dependence on the coalescing prediction.  However, Gschwind has taught multiple load handling units, each with its own queue.  See FIG.3, queues 309 and 310 for load units 314 and 315, respectively.  Separate queues would allow Jin to buffer loads regardless of the load unit they use.  That is, where the pending load buffer circuitry relates to a first load unit, it would have a first queue for those loads that are predicted to make use of the pending load buffer.  For loads that are predicted as non-coalescing, they would be sent to another queue for accessing the cache.  In both cases, the queue would simply allow the processor to initiate the loads faster than they are actually processed.  Thus, instead of delaying the processor if there the pending buffer is full/busy, or if the cache is busy with another request, the loads can simply be queued for future processing when resources are available, and the processor can continue processing where possible.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to include a first load request issue queue to feed the pending load buffer circuitry; and a second load request issue queue to feed the second load handling circuitry, wherein load handling selection circuitry is responsive to the coalescing prediction generated by the coalescing prediction circuitry to direct the load request either to the first load request issue queue or to the second load request issue queue in dependence on the coalescing prediction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, alone or in view of Sha or the examiner’s taking of Official Notice, in view of Petolino, Jr. et al., U.S. Patent No. 5,898,852 (herein referred to as Petolino).
Referring to claim 12, Jin, alone or as modified, has taught the apparatus as claimed in claim 1, wherein the load request originates from a load instruction (see section 1, 2nd paragraph, which refers to the load instruction).  Jin has not taught that the apparatus further comprises an instruction cache storage to store entries for frequently used instructions, wherein the instruction cache storage is arranged to store the coalescing prediction in association with the load instruction.  However, Petolino has taught storing a prediction bit (LPB) with a load instruction in an instruction cache.  See the summary of invention and column 6, lines 36-40.  First, storing instructions in an instruction cache has known advantages including speeding up access to recently and frequently-used instructions.  As a result, it would have first been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin such that the apparatus further comprises an instruction cache storage to store entries for frequently used instructions.  Furthermore, the LPB classifies the load as one of two types that may be handled in two different ways.  Similarly, Jin has taught two types of loads (coalescing that reuse data and non-coalescing).  One of ordinary skill in the art would have recognized that storing a prediction bit along with a load in the cache of Jin would provide quick access to the prediction as the load is being retrieved and avoid the need to look up the prediction in a separate structure.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin such that the instruction cache storage is arranged to store the coalescing prediction in association with the load instruction.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, alone or in view of Sha, in view of Petolino and the examiner’s taking of Official Notice.
Referring to claim 13, Jin, as modified, has taught the apparatus as claimed in claim 12, but has not taught wherein the instruction cache storage is a micro-op cache.  However, Official Notice is taken that such a cache is well known in the art.  A micro-op cache stores micro-ops resulting from decoding a higher-level (e.g. CISC) instruction.  This enables the processor to retrieve the micro-ops directly from cache without having to re-decode the CISC instruction, which results in increased fetch bandwidth.  CISC is beneficial at least because code size could be smaller compared to RISC.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jin such that the instruction cache storage is a micro-op cache to store micro-ops resulting from decoding of more complex instructions.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kothinti, 2020/0310814, has taught re-use prediction for a load instruction.
Shevgoor et al., 2020/0004536, has taught using a Bloom filter to implement a blacklist for load instructions.
Kappler et al., 2016/0267072, has taught resetting a Bloom filter when the filter is filled to a selected threshold.
Hassan, 2020/0160401, has taught a Bloom filter that is initialized with all 0s, employs k hash functions, and it cleared when a window of time passes.
Chang, 2018/0232310, has taught a Bloom filter that employs multiple hash functions and that is reset when full.
Solomon et al., “Micro-Operation Cache:…”, has taught a micro-op cache and the benefits thereof.
Cain, III et al., 2022/0035633, has taught predicting a number of coalesced operations and a bac-end system that performs coalescing for memory access operations (see abstract).  The examiner notes that this reference is not prior art in view of applicant’s priority date.  However, it has been cited for relevance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183